UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4783



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LEE HOPE THRASHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:04-cr-00148-RBS)


Submitted:   October 23, 2008            Decided:   November 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Craig W. Sampson, BARNES & DIEHL, P.C., Chesterfield, Virginia, for
Appellant.   Robert Joseph Seidel, Jr., Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lee Hope Thrasher appeals her convictions and 180-month

sentence after pleading guilty to conspiracy to commit mail and

wire fraud, in violation of 18 U.S.C. § 317 (2000), and two counts

of wire fraud, in violation of 18 U.S.C. § 1343 (2000).                Counsel

for Thrasher filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), in which he asserts that there are no meritorious

issues for appeal, but asks this court to review whether: (1) the

district court erred in applying the Sentencing Guidelines; (2) a

“Corporation Sole” qualifies as a religious institution protected

under the First Amendment; (3) trial counsel was ineffective in

failing to call witnesses and present additional arguments at

sentencing; (4) the sentence imposed was unreasonable; (5) the

presentence    report     improperly     contained     allegations   of     money

laundering and information not included in the Statement of Facts;

(6)   the   restitution    order   and       loss   amount   calculations    were

improperly inflated; and (7) the district court erred in denying

co-defendant Howard Welsh’s motion to continue the sentencing

hearing.    Thrasher filed a pro se supplemental brief, in which she

asserted that: (1) her plea was unknowing and involuntary due to

ineffective assistance by trial counsel; (2) the use of the 2006

Sentencing Guidelines constituted an Ex Post Facto violation; and

(3) the district court erred in imposing multiple sentencing




                                         2
enhancements.     The Government has filed a motion to dismiss based

upon the waiver of appellate rights in Thrasher’s plea agreement.

            Pursuant to a plea agreement, a defendant may waive her

appellate rights under 18 U.S.C. § 3742 (2000).              United States v.

Wiggins,    905   F.2d   51,   53    (4th   Cir.   1990)   (waiver   upheld   as

voluntarily and intelligently made).               Whether a defendant has

waived her right to appeal is an issue of law subject to de novo

review.    United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

A waiver will preclude appeal of a specific issue if the record

establishes that the waiver is valid and that the issue is within

the scope of that waiver.           United States v. Attar, 38 F.3d 727,

731-33 (4th Cir. 1994).             The validity of a waiver depends on

whether the defendant knowingly and intelligently agreed to waive

the right to appeal.      Id. at 732.       This determination is based on

the totality of the circumstances, including the adequacy of the

plea colloquy and the experience and conduct of the defendant.

United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).

            In her pro se supplemental brief, Thrasher claims that

her appellate waiver was invalid and that she entered her guilty

plea only because she received ineffective assistance from her

trial counsel.     Neither contention warrants relief.           First, there

is no indication in the record that counsel was ineffective, and

Thrasher fails to identify any such evidence. Accordingly, because

the record does not conclusively establish ineffective assistance,


                                        3
Thrasher’s    assertions   regarding   her   counsel’s   performance,

including her claims that counsel advised her to plead guilty

without properly investigating a number of available defenses and

failed to present relevant evidence and testimony at sentencing,

must be raised in a 28 U.S.C. § 2255 (2000) motion rather than on

direct appeal.   See United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997); United States v. DeFusco, 949 F.2d 114, 120-21 (4th

Cir. 1991).

          Nor is there evidence in the record indicating that

Thrasher did not knowingly, intelligently, and voluntarily enter

into her plea and agree to waive her right to appeal.     During the

plea hearing, the district court properly informed Thrasher of the

rights she was forfeiting and the nature of the charges and

penalties she faced, determined that Thrasher was competent and

entering her plea voluntarily, and found there was a sufficient

factual basis for the plea.   Furthermore, Thrasher stated that she

had fully discussed the case and all possible defenses with her

attorney, and that she was satisfied with his representation.

Finally, the district court noted the appeal waiver contained in

her plea agreement. Despite Thrasher’s present contention that her

plea was involuntary, her sworn statements at the Rule 11 hearing

are presumed to be true.    See Blackledge v. Allison, 431 U.S. 63,

73-74 (1977).    Accordingly, because there is no evidence that

Thrasher’s plea was not knowing and voluntary, we find that the


                                  4
appeal waiver included in her plea agreement is valid.                              See Blick,

408 F.3d at 169.

                  In her Anders and pro se briefs, Thrasher contends there

were numerous errors relating to her sentence and restitution

order.       However, these claims are squarely within the scope of the

appellate waiver,* as Thrasher waived the right to appeal “any

sentence within the statutory maximum . . . or the manner in which

that sentence was determined . . . on any ground whatsoever.”                                  See

Attar,       38     F.3d    at     731-33.        Thrasher        also    asserts       that    a

“Corporation         Sole”        qualifies      as    a   religious      institution        that

deserves protection under the First Amendment; however, this vague

and    unsupported         claim     relates      directly        to   the    basis    for     her

conviction, which also falls within the scope of the appellate

waiver.       See Blick, 408 F.3d at 171-72; Tollett v. Henderson, 411

U.S. 258, 266-67 (1973).

                  In accordance with Anders, we have reviewed the record in

this       case    and     have    found    no    meritorious          issues    for    appeal.

Accordingly,         as     to     Thrasher’s         contentions      that     she    received

ineffective          assistance        of     counsel       and    that       her     plea    was

involuntary, we deny the Government’s motion to dismiss as to those


       *
      While Thrasher contends that the total amount listed in her
restitution order was erroneously calculated, she has made no
showing that the imposition of restitution in this case was illegal
or unauthorized. See United States v. Broughton-Jones, 71 F.3d
1143, 1146-47 (4th Cir. 1995). Accordingly, the restitution order
falls within the scope of Thrasher’s appeal waiver. See United
States v. Cohen, 459 F.3d 490, 497 (4th Cir. 2006).

                                                 5
claims, but nonetheless affirm the district court’s judgment.           We

grant the Government’s motion to dismiss as to Thrasher’s remaining

claims regarding the validity of her convictions and sentence.

          This   court   requires    counsel   inform   his   client,   in

writing, of her right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                     6